OSD (12/1/11) dcm                 UNITED STATES BANKRUPTCY COURT                       U.S. BANKRUPTCY COURT
                                           District of Oregon                           DISTRICT OF OREGON
                                                                                              FILED
In re                                          )
B. & J. Property Investments, Inc.             ) Case No. 19−60138−pcm11      February 24, 2020
Debtor(s)                                      )                         Clerk, U.S. Bankruptcy Court
                                               )
                                               ) ORDER STRIKING                 BY dcm DEPUTY
                                               ) DOCUMENT(S)/ACTION
                                               )
                                               )

IT IS ORDERED that:

1. The

    Motion to Seal Document Exhibits. Filed by Creditor Ad Hoc Group of Class Plaintiffs Re:287 Objection to claim
    7 of Saalfeld Griggs PC Filed by Creditor Ad Hoc Group of Class Plaintiffs (KARNES, KEITH) filed by Creditor
    Ad Hoc Group of Class Plaintiffs (KARNES, KEITH) Modified on 2/18/2020 Corrected Document Filer
    Information. (dcm)

    filed by Creditor Ad Hoc Group of Class Plaintiffs (KEITH KARNES) on 02/14/2020 is/are
    STRICKEN and will have no legal effect, for the reason(s) stated below:

    Movant failed to indicate they conferred.

    The document(s) must be filed properly in order to have any legal effect or for the court to take any
    action.

2. Any fees accompanying the document(s) will not be refunded but will be applied to the document if
   refiled.

3. Refiling − effective date of corrected filing:

    To refile the document(s), you must (a) file a new document that corrects the defect that was the reason
    for striking; AND (b) include the full filing fee, if required (unless the fee was already paid); AND (c)
    serve any copies as required by court rules. The new document will be entered on the docket as filed on
    the new date of tender, and will not be considered an amendment to any previously filed document,
    unless you comply with either ¶4 or 5 below.

4. Refiling − effective date of original filing:

    If you need the corrected document to be deemed filed as of the date of the original filing, you must file
    with the court within the later of 7 days from the "Filed" date of this order or any other period specified in
    ¶1 above BOTH:

    (a) a new document that corrects the defect that was the reason for striking AND

    (b) a certification that copies of both (i) this order and (ii) the corrected document(s) were served on all
    parties that were served with a copy of the original document(s) listed in ¶1 above.

    Any time deadlines such as time to file responsive documents or to set hearings will be tolled and not
    begin to run until the filing date of the corrected document.

5. Inability to file corrected document:

    If you cannot timely file a corrected document as provided in ¶4 above, you may request reconsideration
    of this order striking the document or action. To request reconsideration, you must file with the court
    within 7 days of the "Filed" date of this order, or any other period specified in ¶1 above, a written request
    that the court reconsider the Order Striking Document(s)/Action. The reconsideration request must (a)
    clearly set forth all grounds for failing to timely file a corrected document as described in ¶4 above AND
    (b) include a certification that a copy of the request was served on all parties that were served with a
    copy of the original document(s) listed in ¶1 above.
                                                                                    Clerk, U.S. Bankruptcy Court


                            Case 19-60138-pcm11          Doc 294      Filed 02/24/20
